PER CURIAM.
This is an appeal from a non-final order denying a motion to dismiss filed on the grounds that notice had not been timely given the governmental agency-defendant and that the statute of limitations had expired. This order is not subject to appellate review at this stage under Florida Rule of Appellate Procedure 9.130 and the appeal is therefore dismissed. See Page v. Ezell, 452 So.2d 582 (Fla. 3d DCA 1984).1
APPEAL DISMISSED.
COBB and COWART, JJ., and SCHWARTZ, A.R., Associate Judge, concur.

. Certiorari is not appropriate in the case of such an order because the error is correctable on appeal of an adverse final judgment. We therefore do not elect to consider the appeal as an application for that relief.